Citation Nr: 1606297	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-02 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee Osgood-Schlatter disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus with scar, prior to June 12, 2009.

2.  Entitlement to a rating in excess of 20 percent for left knee Osgood-Schlatter disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus with scar, on or after June 12, 2009.

3.  Entitlement to a rating in excess of 10 percent for right knee Osgood-Schlatter disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus.

4.  Entitlement to a total disability rating based on individual unemployability prior to February 23, 2015.  




REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As will be discussed herein, the Veteran has indicated that he is satisfied with the 20 percent disability rating currently assigned to his service-connected left knee Osgood-Schlatter disease with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus with scar.  However, as the above-captioned increased rating claims were received in September 2008, the issue of entitlement to a rating in excess of 10 percent for the period on appeal prior to June 12, 2009, is properly before the Board.  

During the December 2015 hearing before the Board, the Veteran also clarified that he was not appealing the 10 percent disability rating assigned for right knee instability or the noncompensable rating assigned for a right knee surgical scar.

In an August 2015 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU), effective February 23, 2015.  Although the Veteran did not submit a TDIU claim until May 2015, a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 448 (2009).  During an April 2010 VA examination conducted pursuant to the above-captioned increased rating claims, the Veteran reported being unable to work after reinjuring his left knee in April 2009.  Social Security Administration (SSA) records indicate that the Veteran attempted to return to work after the injury, but could not continue working as of August 2009.  Accordingly, the Board finds that a claim of entitlement to TDIU prior to February 23, 2015, was raised as part of the above-captioned increased rating claims, and therefore, has been added to the title page.  Id. 

The issues of entitlement to a rating in excess of 10 percent for the Veteran's service-connected left knee disability prior to June 12, 2009; entitlement to a rating in excess of 10 percent for right knee Osgood-Schlatter disease with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus; and entitlement to TDIU prior to February 23, 2015, are addressed in the remand portion of the decision below.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran stated on the record at a December 2015 hearing before the Board that he was satisfied with the 20 percent disability rating currently assigned to his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to a rating in excess of 20 percent for his service-connected left knee disability on or after June 12, 2009, have been met.  38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

During a December 2015 hearing before the Board, the Veteran stated on the record that he was satisfied with the 20 percent disability rating currently assigned to his service-connected left knee disability.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this claim.  Thus, the Board finds that the Veteran has withdrawn his claim of entitlement to a rating in excess of 20 percent for his service-connected left knee disability on or after June 12, 2009.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected left knee disability on or after June 12, 2009, is dismissed.


REMAND

In May 2010, the Veteran submitted signed authorizations and consent to release information (VA Form 21-4142) for two private treatment providers, including Concentra Medical Centers and D. B., D.O.  The authorizations indicate that the Veteran received treatment for his knees from 2009 to the present.  Although some private treatment reports were received from the Veteran and SSA, there is no indication in the record that the RO ever attempted to obtain the Veteran's records of treatment from the named treatment providers.  In fact, in a January 2015 letter, the RO informed the Veteran that more than 180 days have passed since he submitted the May 2010 Authorization for Dr. B. and asked him to submit a new VA Form-4124.  However, the RO did not advise the Veteran that treatment records were never obtained from Dr. B.  Accordingly, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's complete private treatment records from Concentra Medical Centers and Dr. B.  See 38 C.F.R. 3.159(c)(1) (2015).

Additionally, during the December 2015 hearing before the Board, the Veteran testified that he received continued treatment for his knees through VA at the Wilford Hall Medical Center at Lackland Air Force Base and the Brooke Army Medical Center, also known as the San Antonio Military Medical Center.  As such, on remand, the RO must obtain all outstanding VA treatment records.  

Finally, because the Veteran's remaining increased rating claims could potentially impact his entitlement to TDIU prior to February 23, 2015, the Board finds that the claims are inextricably intertwined.  Therefore, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is remanded for the following action:

1.  The RO must obtain all outstanding VA treatment records, including records of treatment from the Wilford Hall Medical Center at Lackland Air Force Base and the Brooke Army Medical Center, also known as the San Antonio Military Medical Center.

The RO must also attempt to obtain the Veteran's complete private treatment records from Dr. B. and Concentra Medical Centers as identified by the Veteran in the May 2010 signed authorizations.  The RO must inform the Veteran that failure to cooperate with this effort, to include signing updated authorizations and consent to release information forms (VA Form 21-4142) for these providers may result in denial of his claims  38 C.F.R. § 3.158 (2015).

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims of entitlement to a rating in excess of 10 percent for the Veteran's service-connected left knee disability prior to June 12, 2009; entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee disability; and entitlement to TDIU prior to February 23, 2015, must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


